Fourth Court of Appeals
                               San Antonio, Texas
                                    September 1, 2020

                                   No. 04-20-00127-CR

                                Frank Henry WESCH, Jr.,
                                       Appellant
                                           v.
                                  The STATE of Texas,
                                        Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                Trial Court No. 17-378-CR
                       Honorable Kirsten Cohoon, Judge Presiding

                                     ORDE R
        The State's Motion for Extension of Time to File Brief is GRANTED in part. The
State's Brief is due October 16, 2020.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of September, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court